t c memo united_states tax_court liberty vending incorporated petitioner v commissioner of internal revenue respondent john poulos petitioner v commissioner of internal revenue respondent docket nos filed date karl j smith and joel s gilbert for petitioners donna c hansberry and victoria s crosley for respondent memorandum findings_of_fact and opinion foley judge respondent determined the following deficiencies in petitioners' federal income taxes liberty vending inc docket no year deficiency dollar_figure big_number john poulos docket no year deficiency dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioners are entitled to deduct amounts paid for legal fees we hold that liberty vending inc may not and that john poulos may to the extent provided below findings_of_fact some of the facts have been stipulated and are so found at the time petitioners filed their petitions liberty vending's principal_place_of_business and john poulos' residence were in palatine illinois john poulos was the sole shareholder and operator of galaxy inc galaxy a subchapter_s_corporation and liberty vending inc liberty a subchapter_c_corporation galaxy and liberty operated video game arcades and on a weekly basis collected receipts from the video games remitted a portion of such receipts to the games' manufacturers and notified the manufacturers how often each game was used galaxy had four employees and liberty had two employees in june of mr poulos experienced heart problems and was hospitalized for or days while mr poulos was in the hospital mrs poulos filed for divorce obtained a temporary restraining order against him and obtained an ex_parte order of protection that gave her emergency possession of liberty and galaxy and placed petitioners' bank accounts in escrow at american national bank anb under the supervision of the circuit_court of cook county illinois domestic relations division mrs poulos and her boyfriend then went to galaxy's and liberty's place of business fired all of the employees took large quantities of cash and equipment and removed the corporations' books_and_records mr poulos learned of his wife's actions while in the hospital after the hospital released him he attempted to enter the businesses but discovered that the locks had been changed to regain possession of his businesses mr poulos retained the services of two law firms greenburg hermann greenburg and schiller ducanto and fleck schiller mr poulos' corporate attorney george ritsos also assisted in the matter on date mr poulos' attorneys filed a motion to dissolve the order of protection and the temporary restraining order while this motion was pending mr poulos received notices of nonpayment from galaxy's and liberty's creditors in addition video game manufacturers notified mr poulos that his corporations were not fulfilling their service obligations and therefore contracts with his companies would be canceled if he could not rectify this problem payments from the anb escrow account to liberty's and galaxy's creditors could not be made without a court order and mr poulos had no other funds with which to make these payments as a result mr poulos filed a motion with the court to order such payments in november of the court issued an order giving mr poulos possession of liberty and galaxy mr poulos and his attorneys continued their attempts to regain possession of the corporate assets that had been taken by mrs poulos and her boyfriend in addition they also represented mr poulos in his divorce action with mrs poulos the following table delineates legal expenses paid_by galaxy in and mr poulos in greenburg schiller mr ritsos dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number approximately percent of schiller's and percent of greenburg's fees related to the services performed on behalf of galaxy on their respective income_tax returns liberty deducted legal fees of dollar_figure for and dollar_figure for and galaxy deducted legal fees of dollar_figure for and dollar_figure for because galaxy was a s_corporation the latter deductions passed through to mr poulos' tax returns for the years in issue respondent disallowed the deductions opinion petitioners contend that liberty and galaxy are entitled to deduct as ordinary and necessary business_expenses the portion of the legal fees attributable to regaining possession of the corporations see sec_162 petitioners further contend that mr poulos may deduct such fees because they were incurred for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income see sec_212 respondent contends that the legal expenses relate to mr poulos' divorce proceeding and therefore are personal expenses that should be disallowed see sec_262 petitioners' legal expenses are deductible if the origin of the claim arose from their profit seeking rather than mr poulos' personal activities see 372_us_39 mr poulos' legal fees were incurred for the purpose of establishing his right to possession of or participation in the income from the corporations and therefore such expenses arose from mr poulos' profit-seeking activities see eg hahn v commissioner tcmemo_1976_113 allowing a deduction for legal fees relating to obtaining possession of and participation of income from a business already owned by the taxpayer while the protective_order was in place employees were fired the corporations' creditors were not paid and services were not performed in addition the corporations could not pay creditors without the divorce court's permission thus the corporations' profit-seeking activities were curtailed see eg 605_f2d_1146 10th cir holding that legal expenses of a corporation arising out of a divorce proceeding between the shareholder-owner and his wife were deductible to the extent that the costs were incurred to resist actions that interfered with the business activities of the corporation accordingly mr poulos is entitled to deductions including pass-through deductions for the portion of the legal fees relating to the protective_order ie dollar_figure for and dollar_figure for liberty however is not entitled to deduct any of its alleged legal expenses because it has not established that it paid such expenses to reflect the foregoing decisions will be entered under rule
